Citation Nr: 1610427	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-47 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating prior to November 9, 2010, and a rating in excess of 10 percent from November 9, 2010 for the service-connected residuals of a fracture of the left second metatarsal (left foot disability).  


REPRESENTATION

Appellant represented by:	George Piemonte, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to May 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO denied service connection for left ankle strain and granted service connection for fracture of the left second metatarsal with an initial noncompensable disability rating assigned, effective from April 21, 2009.  

In August 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  In pertinent part, the Veteran testified that his in-service injury affects his left calf, ankle, and foot.

The VLJ who conducted the hearing noted the appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In February 2014 the Board remanded the case to the RO for further development and adjudicative action.  As a result of the Veteran's description of his disability at the August 2013 Travel Board hearing, the Board recharacterized the issue of service connection for left ankle strain to entitlement to service connection for a left lower extremity disability, to include a left ankle disability, including as secondary to the service-connected fracture of the left second metatarsal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Before the case was returned to the Board on appeal, the RO issued a rating decision in July 2014 which granted service connection for left ankle strain and for left lower extremity venous insufficiency.  Initial 10 percent ratings were assigned for each of those disabilities, effective from April 21, 2009.  In addition, the RO assigned an increased rating of 10 percent for the service-connected fracture of the left second metatarsal, effective from November 9, 2010.  This increase is also noted in a September 2014 Supplemental Statement of the Case.  In essence, the RO granted service connection, and assigned separate 10 percent ratings, for the left leg and left ankle, in addition to the left foot.  

Because the Veteran did not timely appeal the initial 10 percent ratings assigned for the service-connected left ankle and left leg disabilities, the only remaining issue on appeal is that which is listed on the Cover Page of this decision.  In this regard, as the increased rating to 10 percent for the service-connected left foot second metatarsal fracture is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

At the time of the February 2014 remand, the record consisted of a paper claims file and a Virtual VA electronic file.  Since that time, the entire record has been converted to an electronic record and this appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Since the effective date of service connection, the Veteran's service-connected fracture of the left second metatarsal has been manifested by swelling and pain on the dorsal aspect of the left foot which limits his ability to stand for extended periods of time during flare-ups, all of which results in an overall disability picture that more nearly approximates that of a moderate degree.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent rating, but not higher, have been more nearly approximated since the effective date of service connection; the criteria for the assignment of a rating in excess of 10 percent have not been met or approximated for any period covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the record the Veteran's VA outpatient treatment, dated since 2009, as well as private treatment records he submitted or which have been obtained on his behalf.  He was also afforded VA examinations in September 2009 and May 2014.  The May 2014 examination is adequate because it clearly describes the symptoms associated with the left foot separately from the symptoms associated with the left ankle and leg.  The examiner was able to isolate the foot symptoms which is essential for determining the proper rating to assign.  Additionally, the examiner's findings are based on the Veteran's medical history, and the examiner described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his left ankle disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's February 2014 remand directives, insofar as the RO requested any outstanding records, obtained an adequate examination of the left foot, ankle, and leg; and, issued a statement of the case, with appropriate notice, in September 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran was afforded an opportunity to appear for a Board hearing, and present testimony in support of his claim.  

The duty to assist is met in this case.  

Increased Rating

The Veteran seeks an initial compensable disability rating prior to November 9, 2010 and a rating in excess of 10 percent since November 9, 2010 for the service-connected left foot disability.  As noted above, during the pendency of the appeal, the RO awarded separate grants of service connection for the left ankle and the left leg and the Veteran did not disagree with the initial rating assigned for those grants of service connection.  Thus, the Board's analysis will focus solely on the left foot.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

At a September 2009 VA examination in conjunction with the Veteran's original claim of service connection for a "foot/ankle" injury, the examiner noted the Veteran's reports of swelling and pain in the foot and ankle which limited his ability to stand for extended periods of time due to fatigability.  He reported flare-ups with weight bearing.  X-rays were negative and swelling of the foot was not observed at the time of the examination.  

Although swelling of the left foot was not observed on examination in September 2009, the Veteran maintains that his left foot swells and becomes painful with any extended period of standing or walking.  To support his assertion, the Veteran provided 3 separate lay statements from family and friends who indicated that they have personally observed swelling and discoloration of the left foot since the injury.  

In addition, swelling was observed by a private podiatrist during a foot examination in November 2010.  The examiner indicated that the Veteran had full range of motion without pain or crepitation of the digits, metatarsal-phalangeal, mid-tarsal, subtalar and ankle joints with the exception of navicular-cuneiform and Lisfranc's joint which was painful on range of motion and on palpation.  X-rays of the left foot showed some osteophytic changes at the navicular cuneiform joint, and there appeared to be widening of the base of the first and second metatarsals where the previous Lisfranc injury was noted.  The examiner concluded that the Veteran had significant pain, edema, and venous stasis of the left foot and ankle which had been progressing since the time of the injury as well as degenerative joint disease of the midfoot.

An October 2011 VA physical therapy evaluation notes moderate swelling present in the left foot as well as the ankle and leg.  Color of the left lower extremity and foot was dark and reddened.  

At a VA examination in May 2014, the Veteran reported the same symptoms of pain and swelling in the left foot.  The examiner noted swelling and pain on use of the left foot that is accentuated on manipulation.  The examiner indicated that the Veteran had tenderness to palpation of the dorsal aspect of the left foot at proximal, mid and distal metatarsals 4, 3, and 2.  

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous, when possible.  38 C.F.R. § 4.20 (2015).   In this case, the Veteran's left foot second metatarsal fracture is rated by analogy under Diagnostic Code 5283.  

Under Diagnostic Code 5283, a 10 percent evaluation is for assignment for malunion or nonunion of the tarsal or metatarsal bones where there is moderate disability.  Where the level of disablement is moderately severe, a 20 percent rating is assignable and where there is severe disablement, a 30 percent rating is for assignment.  Also, it is noted that a 40 percent rating should be assigned if there is loss of use of the foot.  38 C.F.R. § 4.71a  Diagnostic Code 5283.  Other diagnostic codes applicable to the feet include 5276 (pes planus), 5277 (weak foot), 5278 (pes cavus), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5284 (foot injury, other).  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  

The medical evidence of record shows that the Veteran does not have disabilities associated with Diagnostic Codes 5276-5282, and as such, a rating under any of those codes would be inappropriate.  Regarding other foot injuries, under Diagnostic Code 5284, a 10 percent rating is assigned for a foot injury not addressed under the other foot codes that is moderate.  A 20 percent rating is assigned for a moderately severe foot disability, and a 30 percent rating is assigned for a severe foot disability.  If the Veteran has loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In this case, the RO rated the Veteran's left foot disability by analogy under Diagnostic Code 5283 because that is the only foot code that specifically addresses the toes (tarsals and metatarsals).  The x-ray evidence shows that the Veteran's foot fracture was well-healed without evidence of nonunion or malunion of the tarsals/metatarsals.  However, the Veteran has pain and swelling in his foot which causes functional limitation.  

According to the Veteran's lay statements and the examination reports summarized above, the Veteran has swelling and pain in the foot which is separate and apart from his ankle pain and swelling; and, which limits his ability to stand or walk for extended periods of time.  

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA adjudicators must analyze evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In this case, the examiners have acknowledged that the Veteran has swelling and pain on motion and/or additional functional limitation on weightbearing.  In other words, the Veteran's left foot is symptomatic and causes functional loss due to pain and swelling.  Accordingly, the RO assigned a 10 percent rating for moderate overall disability under Diagnostic Code 5283.  See July 2014 SSOC.  

The RO assigned the 10 percent rating effective from November 9, 2010, but the Board finds that the Veteran's symptoms have been consistent throughout the period covered by this claim.  The Veteran has always maintained that his left foot swells and is painful, particularly during flare-ups.  The Veteran has also consistently reported that he has flare-ups of left foot pain and swelling when he stands, walks, or weightbears, for extended periods of time.  Although the Veteran was not in a period of a flare-up at the time of the September 2009 VA examination, his statements regarding the swelling and pain reported at that time are credible, and they are consistent with the subsequent examination findings.  In essence, the Veteran reports that his condition has progressively worsened over the years, but he has always maintained that his left foot has been painful and swollen since the effective date of service connection; and, that such pain and swelling causes functional limitation, particularly with standing and walking.  Moreover, at his travel Board hearing in August 2013, the Veteran clarified that it was the frequency of pain and swelling that was increasing, and not the severity of that pain and swelling.  See August 2013 Hearing Transcript, p. 24.  As there is no reason to doubt the Veteran's credibility as to the onset of his left foot pain and swelling, the Board must resolve all doubt in favor of the Veteran and find that the Veteran's left foot disability has been 10 percent disabling since the effective date of service connection.  

A higher evaluation of 20 percent is not warranted in this case because at no time has the evidence shown that the Veteran's left foot disability is manifested by symptoms that are more than moderate in degree.  

Terms such as "mild," "moderate" and "severe" are not defined, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6  (2015).  In this case, the RO has assigned three separate 10 percent ratings - one for the foot, one for the ankle, and one for the leg.  When the three 10 percent ratings are combined under 38 C.F.R. § 4.25, the combined rating is 30 percent.  Thus, when each component of the left lower extremity disability is considered together, the overall disability picture is equivalent to a "severe" disability when compared to the rating criteria under Diagnostic Codes 5283 and 5284 (a 30 percent rating is assigned for a "severe" foot disability).  The Board agrees with this assessment, but does not find that the left foot condition, when considered separately from the ankle and the leg is more than moderate in degree.  

In this regard, the Veteran is able to perform activities of daily living, and while the Veteran has some functional limitations during a flare-up, he only experiences flares with extended walking, standing or weightbearing.  The Veteran is able to walk and stand generally, and only uses a cane two to three times per week.  Based on these findings, the Board finds that the overall disability picture when considering the foot alone more nearly approximates a moderate overall disability.  

Finally, a discussion of whether the Veteran's foot disability is more accurately contemplated by the criteria under Diagnostic Code 5284 is not necessary in this case because the criteria under Diagnostic Code 5284 are identical to the criteria under Diagnostic Code 5283.  

Accordingly, the schedular criteria for the assignment of a 10 percent rating, but no higher, for the service-connected left second metatarsal fracture have been more nearly approximated since the effective date of service connection.  

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left foot second metatarsal fracture disability with the established criteria found in the rating schedule for a disability that is closely analogous shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has pain and swelling in the foot which causes limitation of function during flare-ups.  While there is no specific diagnostic Code that addresses limitation of motion of the toes, the Board has resolved all doubt in finding that his foot disability is moderate in degree based on such pain and swelling which cause limitation of function such as the ability to walk and stand for extended periods.  The criteria for the evaluation of nonunion and malunion of the metatarsals/tarsals specifically contemplate functional impairment due to pain that is moderate, moderately severe or severe.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, in addition to the left foot pain and swelling, the Veteran is in receipt of a 10 percent rating for residuals associated with the left ankle and a separate 10 percent rating for residuals associated with the left leg.  Thus, the Veteran's overall leg/ankle/foot disability is rated as 30 percent disabling when all of the ratings are combined under 38 C.F.R. § 4.25.  This equates to a "severe" disability if all of the residuals stemming from the in-service foot fracture were rated as one disability under Diagnostic Code 5284 for foot disabilities, other.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected left foot fracture residuals result in further impairment when viewed in combination with these other service-connected disabilities.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's left foot disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected left foot fracture residuals, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  



ORDER

An initial 10 percent rating for the service-connected left second metatarsal fracture is granted for the period prior to November 9, 2010.

A disability rating in excess of 10 percent for the service-connected left second metatarsal facture is denied from November 9, 2010.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


